                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

ANTOINETTE R. MEDINA,

              Plaintiff,

v.                                                             No. CV 18-762 WJ/CG

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

              Defendant.

          ORDER FOR PLAINTIFF TO PROVIDE CONTACT INFORMATION

       THIS MATTER is before the Court upon review of the record. Plaintiff, Antoinette

Medina, has filed this civil action pro se, challenging the Social Security Administration’s

decision denying her application for supplemental security income. (Doc. 1). On

September 27, 2018, the Court ordered the Clerk to send Ms. Medina a copy of the

Guide for Pro Se Litigants and the Local Rules of Civil Procedure. (Doc. 8).

       The Guide for Pro Se Litigants explains that Ms. Medina’s filings should include

both a mailing address and a valid telephone number. IT IS THEREFORE ORDERED

that Ms. Medina will provide the Court with a valid telephone number, and if she wishes,

a current email address no later than December 19, 2018.

       IT IS SO ORDERED.




                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
